Citation Nr: 1534576	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether termination of the apportionment of the Veteran's VA disability compensation benefits effective August 1, 2009 was proper.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1987 and from August 1987 to August 2007.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which terminated the apportionment of the Veteran's VA disability compensation benefits effective August 1, 2009.  The Appellant expressed disagreement with this determination, and the present appeal ensued. 


FINDING OF FACT

On July 24, 2015, prior to the promulgation of a decision by the Board, the Appellant indicated in a written statement that she was withdrawing her appeal as to whether termination of the apportionment of the Veteran's VA disability compensation benefits effective August 1, 2009 was proper. 


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of whether termination of the apportionment of the Veteran's VA disability compensation benefits effective August 1, 2009 was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

On January 24, 2015, prior to the promulgation of a decision by the Board, the Appellant indicated in a written statement that she was withdrawing her appeal as to whether termination of the apportionment of the Veteran's VA disability compensation benefits effective August 1, 2009 was proper.  As the Appellant has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed. 


ORDER

The appeal as to whether termination of the apportionment of the Veteran's VA disability compensation benefits effective August 1, 2009 was proper is dismissed.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


